SOMERVILLE, J.
— There was no error in admitting in evidence the justice’s warrant, to which exception was taken, nor in the charge of the court, ruling that the instrument -was on its face a legal warrant. It substantially conforms to the requirements of sections 4651 and 4652 of the Code of 1876. It contains the name of the defendant; a statement of the offense charged l>y name; the county in which it was issued ; and was signed by the justice with his name and initials of office; and was directed “ to any constable of the county,” who must necessarily be a lawful officer of the State, within the meaning of the statute. — Code, 1876, §§ 4651-2; Murphy's case, 55 Ala. 252; Brown's case, 63 Ala. 97.
The omission-of the pronoun we, after the word “ before,” is a mere clerical misprision, which, being readily supplied by inspection, does not vitiate the instrument. It must, therefore, be construed to be understood.
Affirmed.